Appeal from a judgment of the County Court of Broome County (Monserrate, J.), rendered November 7, 1986, upon a verdict convicting defendant of the crimes of rape in the third degree and endangering the welfare of a child.
County Court properly denied defendant’s motion to suppress certain evidence seized at his apartment pursuant to a search warrant. Even if it is accepted that defendant had standing to challenge the use of the seized property at trial (cf., People v Wesley, 73 NY2d 351; see, Horton v California, *567496 US —, 110 S Ct 2301), his constitutional rights were, nevertheless, not violated by the seizure of items not specified in the warrant. The warrant was valid, the evidence was in plain view and its incriminatory nature was readily apparent (see, People v Watson, 100 AD2d 452). There was also no abuse of discretion in allowing a witness to testify as an expert as to the victim’s failure to make earlier disclosures (see, People v Benjamin R., 103 AD2d 663).
Judgment affirmed. Kane, J. P., Weiss, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.